Pfeifer, J.,
dissenting. The first certified question presented to this court is “Is a helicopter a ‘motor vehicle’ under Ohio Revised Code § 4501.01 for purposes of the mandatory underinsured motorist coverage set forth in Ohio Revised Code § 3937.18?”
Chief Justice Moyer, writing for the majority, states that the various code definitions and dictionary definitions are collectively ambiguous. See R.C. 4501.01, 4509.01, 4511.01, and 4549.41. I agree. However, a headlong plunge into a legislative-intent inquiry is quite unnecessary. R.C. 3937.01 states: “Sections 3937.01 to 3937.16 of the Revised Code apply to casualty insurance including fidelity, surety, and guaranty bonds, and to all forms of motor vehicle insurance * * * except * * * (C) Insurance against loss of or damage to aircraft or against liability, other than employer’s liability, arising out of the ownership, maintenance, or use of aircraft.”
How much clearer could the General Assembly be? Why rely on “ambiguous” code definitions and “scant” legislative histories, as the majority has done, when the answer is straightforward? If “aircraft” were not regarded as included within the term “motor vehicle,” why then would the General Assembly carve out *347an exception for aircraft insurance from motor vehicle insurance? I do not know, nor do my colleagues.
R.C. 3937.01 applies to R.C. 3937.01 through 3937.16, not to R.C. 3937.18. Had the General Assembly wanted to except aircraft from the provisions of R.C. 3937.18, it could easily have done so. Given the proximity of the sections, it defies credulity to suggest that the General Assembly did not consider the impact of not extending the aircraft exception to R.C. 3937.18. The majority would ignore this clear indication of legislative intent in favor of analyzing “the legislative history of more recent amendments” in sections that appear related.
If you choose to ignore R.C. 3937.01, the other various code definitions of “motor vehicle” are ambiguous. ' Therefore, the majority embarks on a global search of the code to find any definition of motor vehicle that could be engrafted onto R.C. 3937.18 to permit a negative answer to the certified question. The majority chooses to rely on R.C. 4509.01(H), which applies only to parts of R.C. Chapter 4509. I would rely on R.C. 4501.01, which applies to R.C. Chapter 4501 and “Chapters 4503., 4505., 4507., 4509., 4511., 4513., 4515., and 4517. of the Revised Code, and in the penal laws, except as otherwise provided.” R.C. 4501.01. That is, I would rely on the definitional provision that has the widest code application, not the one with the most limited. R.C. 4501.01 even applies to the sections of R.C. Chapter 4509 to which R.C. 4509.01(H) does not apply.
According to R.C. 4501.01(A), “vehicles” means “everything on wheels or runners * * * but does not mean vehicles that are operated exclusively on rails or tracks or from overhead electric trolley wires and vehicles that belong to any police department, municipal fire department, or volunteer fire department.” Respondents argue, in essence, that a helicopter cannot be a “vehicle” because it does not have wheels or runners. They argue that helicopters are equipped with “skids,” which are not the same as “runners.” However, Webster’s Third New International Dictionary (1986) 2133 defines “skid” as “a runner used as a member of the landing gear of an airplane or helicopter.” Based upon this definition, skids and runners are the same for purposes of this statute. Therefore, a helicopter on wheels or runners is a “vehicle” as defined in R.C. 4501.01(A).
A “motor vehicle” is defined in R.C. 4501.01(B) as “any vehicle * * * that is propelled or drawn by power other than muscular power or power collected from overhead electric trolley wires.”4 A helicopter is a vehicle as defined in R.C. 4501.01(A) and is propelled by power other than the two types excepted. Therefore, a helicopter is a motor vehicle.
*348The second certified question is “Does the word ‘land,’ incorporated by reference in the form Auto-Owners policy [or used in the Pacific Policy], impermissibly modify the words ‘motorized vehicle’ so as to eliminate UIM coverage mandated by Ohio Revised Code § 3937.18?”
Because R.C. 3937.18 mandates coverage for all motor vehicles, as defined above, such a modification would impermissibly restrict the coverage and would, therefore, violate public policy. See Horsely v. United Ohio Ins. Co. (1991), 58 Ohio St.3d 44, 567 N.E.2d 1004; Ady v. W. Am. Ins. Co. (1982), 69 Ohio St.2d 593, 23 O.O.3d 495, 433 N.E.2d 547.
Accordingly, I would answer both of the certified questions in the affirmative, holding that a helicopter on wheels or runners is a motor vehicle for purposes of Ohio’s uninsured/underinsured motorist coverage and that insurance providers may not limit the types of motor vehicles to be covered. I respectfully dissent.
Douglas and Resnick, JJ., concur in the foregoing dissenting opinion.

. There are express exceptions to this general definition; however, none of them is applicable here. R.C. 4501.01(B).